--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 8, 2007, by
and between Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), and Charles Guardiola (“Executive”).


WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and


WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement.


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In this Agreement:


“Base Salary” has the meaning given to that term in Section 3(a).


“Board” means the Board of Directors of the Company.


“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as reasonably directed by the Board or the Company’s chief
executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or (v)
breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is
not cured within 10 days of written notice thereof has been delivered to
Executive.  The Company may allow Executive an extension of time to cure a
breach if the Board, in its sole discretion, determines that such extension is
appropriate under the circumstances.


“Company” has the meaning set forth in the preamble above; together with its
Subsidiaries and affiliates and includes all predecessor entities.


“Confidential Information” has the meaning given to that term in Section 5(a).


“Court” has the meaning given to that term in Section 7(b).


“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect.  Executive shall
cooperate in all respects with the Company if a question arises as to whether
Executive has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialists selected by the
Company and authorizing such medical doctor or such other health care specialist
to discuss Executive’s condition with the Company).


--------------------------------------------------------------------------------



“Employment Period” means the period commencing on November 12, 2007 (the
“Commencement Date”) and ending on the Expiration Date or such earlier date as
contemplated in the proviso to Section 4(a).


“Expiration Date” means the first anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent anniversary if this
Agreement is extended) stating that such party is electing not to extend the
Employment Period, then the Expiration Date will automatically be extended to
the next anniversary of the date hereof.


“Expiration Year” means the calendar year in which the Employment Period
expires.


“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the Commencement Date; or (iii) a material breach by the Company of its
obligations pursuant to this Agreement (including, without limitation, its
obligations pursuant to Section 3) (which such breach goes uncured after notice
and a reasonable opportunity to cure) ; provided, however, no condition
enumerated in the preceding shall be deemed to be “Good Reason” unless within
thirty (30) days of the initial existence of such condition, Executive shall
have given the Company written notice thereof specifically describing the
condition giving rise to “Good Reason” and allowing the Company a period of at
least thirty (30) days from the date of receipt of the notice to remedy such
condition.  Notwithstanding the foregoing, in no event will a condition give
rise to “Good Reason” hereunder unless within ten (10) days after the expiration
of the period provided in the Executive’s notice for the Company to remedy said
condition but in no event later than one hundred and twenty (120) days initial
existence of said condition, Executive shall have actually terminated his
employment with the Company by giving written notice of resignation for failure
of the Company to remedy such condition..


“Termination Year” means the calendar year in which the Employment Period is
terminated.


“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

2

--------------------------------------------------------------------------------



“Work Product” has the meaning given to that term in Section 6.


2.             Employment, Position and Duties.


(a)           The Company shall employ Executive and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the Employment Period.


(b)           During the Employment Period, Executive shall serve as Senior Vice
President – Supply Chain of the Company and shall perform the normal duties,
responsibilities and functions of an executive officer of a company of a similar
size and type and shall have such power and authority as shall reasonably be
required to enable Executive to perform Executive’s duties hereunder, subject to
the power and authority of the Board to expand or limit such duties,
responsibilities, functions, power and authority and to overrule actions of
officers of the Company in a manner consistent with the traditional
responsibilities of such office.


(c)           During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Board or the
Company’s chief executive officer and shall devote Executive’s best efforts and
Executive’s full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Subsidiaries and (iii) submit to the Board
all business, commercial and investment opportunities presented to Executive or
of which Executive becomes aware which relate to the business of the Company and
its Subsidiaries, and unless approved by the Board in writing, Executive shall
not pursue, directly or indirectly, any such opportunities on Executive’s own
behalf.  Executive shall perform Executive’s duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of
Executive’s abilities in a diligent, trustworthy and professional manner.


3.             Compensation and Benefits.


(a)           During the Employment Period, Executive’s base salary shall be a
minimum of Three Hundred Fifty Thousand Dollars ($350,000.00) per annum (as
increased or decreased in accordance with this Agreement from time to time, the
“Base Salary”), which salary shall be payable by the Company in regular
installments in accordance with the Company’s general payroll practices (in
effect from time to time).  Executive’s Base Salary will be subject to annual
review and increase or decrease (but shall not be decreased below the Base
Salary in effect on the date of this Agreement) by the Board during the
Employment Period.


(b)           Executive shall be entitled to participate in the Company’s Senior
Management Bonus Plan approved by the Board or a committee thereof, as in effect
from time to time.  Notwithstanding the preceding, provided Executive remains
continuously in the employment of the Corporation, for the Company’s fiscal year
ending May 31, 2008 (“Fiscal 2008”), Executive will be entitled to receive a
bonus equal to the greater of (i) the amount payable to Executive under the
Company’s Senior Management Bonus Plan for the Fiscal 2008 or (ii) One Hundred
Seventy-five Thousand Dollars ($175,000.00), in each case pro-rated for the
partial fiscal year from the Commencement date through May 31, 2008.  Such bonus
shall be in lieu of direct participation in the Senior Management Bonus Plan for
the first year of employment and, except as otherwise provided in Section
4(b)(i)(3) below, will be earned by the Executive and payable to Executive at
the same time as bonuses are payable to other executives pursuant to the Senior
Management Bonus Plan (but no later than fifteen (15) days after the first
anniversary of the Commencement Date).  Thereafter, Executive will participate
in the Senior Management Bonus Plan to the same extent as other members of
senior management at a comparable level of the Corporation.

3

--------------------------------------------------------------------------------



(c)           The Board, or a committee or appointee thereof, during the term of
this Agreement, shall review annually, or at more frequent intervals which the
Board determines is appropriate, Executive’s compensation and may award
Executive compensation as the Board deems appropriate in its sole discretion;
provided, however, that Executive’s base salary shall not be reduced pursuant to
any such review or otherwise.


(d)           Executive shall be entitled to twenty days of paid vacation each
calendar year in accordance with the Company’s policies, which if not taken in
any year may not be carried forward to any subsequent calendar year and no
compensation shall be payable in lieu thereof.  Such vacation will accrue as of
January 1 of each year, except that during the remainder of the 2007 calendar
year, Executive shall accrue twenty days of paid vacation pro rated for the
number of full calendar months remaining in the calendar year in which the
Employment Period commences.


(e)           During the Employment Period, the Company shall reimburse
Executive for all reasonable business expenses incurred by Executive in the
course of performing Executive’s duties, responsibilities and functions under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.


(f)           Executive shall be entitled to participate, on the same basis as
other executives of comparable level in the Company, in any compensation, bonus,
incentive, award, deferred compensation, pension, retirement, stock award, stock
option or other benefit, plan or arrangement of the Company (including, without
limitation, any plan sponsored by the entity owning or controlling the Company,
or any affiliate of such entity) now existing or hereafter adopted, all upon
terms at least as favorable as those enjoyed by other salaried employees of
comparable level of the Company; provided, however, the Company may restrict or
exclude Executive’s participation in any such plan, or the benefits thereunder,
on such terms and conditions as the Company shall in its sole discretion
determine, if at any time Executive shall be working fewer than five days a week
or on other part-time basis during regular business days.  Executive also shall
be entitled to hospital, health, disability, medical and life insurance, and any
other benefits enjoyed, from time to time, by other salaried employees of the
Company of comparable level, all upon terms as favorable as those enjoyed by
other salaried employees of comparable level of the Company.  Notwithstanding
anything in this Section 3(f) to the contrary, if the Company adopts any change
in the benefits provided for other salaried employees of the Company of
comparable level, and such policy is uniformly applied to all such employees of
the Company (and any successor or acquirer of the Company, if any), then no such
change shall be deemed a breach by the Company of this Section 3(f).

4

--------------------------------------------------------------------------------



(g)           Executive will be indemnified and defended for acts performed (or
omissions made) in Executive’s capacity as an officer or director of the Company
to the fullest extent specified in the Company’s certificate of incorporation
and bylaws and as permitted under Delaware law.


(h)           For the period from the Commencement Date to the earlier of (x)
six (6) months after the Commencement Date and (y) the time Executive sells his
current residence in Collierville, Tennessee (the “Current Home”) and relocates
to a non-temporary residence within reasonable commuting distance from the
Company’s principal offices in Burlington, New Jersey (the “New Home”), the
Company will reimburse to the Executive,  reasonable housing accommodations for
Executive and his family (not to exceed $3,000.00 per month).  Executive
acknowledges that he will be solely responsible for the excess of the amount of
Executive’s actual cost of housing accommodations over $3,000.00 per month.  In
addition to the preceding, upon presentation by Executive to the Company of such
written documentation as the Company may reasonably request, the Company will
reimburse Executive for, the reasonable costs approved by the Company and
incurred by Executive in relocating his personal residence from the Current Home
to the New Home, including: (A) the costs of moving his motor vehicles and
personal and household items (inclusive of temporary storage for a period not to
exceed twelve (12) months) from the Current Home to temporary accommodations
within New Jersey and from such temporary accommodations to the New Home (it
being understood that temporary storage beyond twelve (12) months from the
Commencement Date shall be at Executive’s sole expense); (B) real estate
brokerage commissions incurred in selling the Current Home (not to exceed four
(4) percent of the selling price of the Current Home); (C) the costs of points
paid by Executive in connection with obtaining a mortgage and reasonable
attorneys fees in connection with the purchase of the New Home by Executive (the
“Home Purchase Costs”); provided the aggregate of such Home Purchase Costs
reimbursable by the Company shall be not more than Ten Thousand Dollars
($10,000.00); (D) the costs of roundtrip airfare (x) every other weekend to
visit his family for a period not to exceed six months commencing from the
Commencement Date and as reasonably required for Executive to return to attend
to the sale of his Current Home and arrange for the transportation of motor
vehicles and personal and household items to New Jersey during the twelve month
period following the Commencement Date and (y) up to four times for Executive’s
spouse and daughter to travel between Collierville, Tennessee and New Jersey in
connection with house hunting and relocation (it being agreed that all such air
travel shall be by economy class and must be arranged through the Company’s
travel office); (E) all other reasonable and customary closing costs (such as
attorneys fees) in connection with the sale of the Current Home and relocation
expenses, in each case approved by the Company’s Chief Executive Officer; and
(F) reimbursement by the Company to Executive for any applicable federal and
state income taxes paid by Executive resulting from the inclusion in his taxable
income of any of the amounts paid, or reimbursed to him, by the Company under
clauses (A) through (E) of this Section 3(h), payable to Executive at the same
time that Executive files his federal and state income tax returns for the year
in which reimbursed amounts are included in Executive’s taxable income and based
on the highest marginal state and federal income tax rates for such
year.  Executive agrees to provide to the Company documentation showing that the
reimbursed amounts are taxable at such rates for the year in question.  The
obligation of the Company to provide reimbursement for Executive’s federal tax
liability will be adjusted to take into account the federal tax benefit, if any,
of state income taxes applicable to the inclusion in taxable income of the
amount of such amounts paid or reimbursed, regardless of the year in which such
federal tax benefit is realized by Executive.  Notwithstanding the foregoing or
anything herein to the contrary, the Company’s obligation for reimbursement of
applicable federal and state income taxes shall not extend to any taxes imposed
on the tax reimbursement provided pursuant to the foregoing.

5

--------------------------------------------------------------------------------



(i)           For the period from the Commencement Date to the time Executive
shall become eligible for participation in the Company’s health and medical
plans, the Company shall reimburse Executive for the excess of the costs paid by
Executive to his former employer for the purchase of continuation of health
benefits under the Consolidated Omnibus Budget Reconciliation Act as
administered by such company over the Executive’s current contributions to such
plans.


(j)           On or before February  28 , 2008, the Company will pay Executive a
one-time special bonus of One Hundred Forty-one Thousand Seven Hundred Fifty
Dollars ($141,750.00) representing the bonus payment forfeited by Executive
under the bonus plan of Executive’s former employer upon resignation by
Executive from employment with such employer to commence employment with the
Company.


(k)           Notwithstanding anything herein to the contrary, in the event
Executive’s employment with the Company is terminated either voluntarily by
Executive (other than for Good Reason) or for Cause by the Company within
eighteen (18) months after the respective dates on which Executive receives
payment under Sections 3(h) and 3(j) above, Executive shall immediately repay to
the Company all amounts paid on Executive’s behalf by the Company or reimbursed
to Executive by the Company pursuant to said Sections 3(h) and 3(j), exclusive
of the costs of air travel paid for or reimbursed by the Company pursuant to
clause (D) of Section 3(h).


(l)           As additional compensation, the Company shall provide Executive
with the use of an automobile allowance of [One Thousand Dollars ($1,000.00)]
per month.  Executive shall be responsible for all costs and expenses incurred
in connection with any automobile leased or purchased by Executive including,
without limitation, the acquisition, operation, maintenance, insurance and
repair thereof.


4.             Termination and Payment Terms.


(a)           The Employment Period shall end on the Expiration Date; provided,
that (i) the Employment Period shall terminate prior to such date immediately
upon Executive’s resignation, death or Disability and (ii) the Employment Period
may be terminated by resolution of the Board, with or without Cause at any time
prior to such date.  Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

6

--------------------------------------------------------------------------------



(b)           If the Employment Period is terminated by the Company on or prior
to the Expiration Date:


(i)           (A) by resolution of the Board (other than for Cause) or by
Executive resigning for Good Reason or (B) if the Employment Period expires on
the Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any unpaid bonus under Section 3(j) plus any other bonus earned
by Executive for the fiscal year prior to the Termination Year or the Expiration
Year, as applicable, but then unpaid, and any other amounts owed under Sections
3(h) or 3(i), (3) the pro rata portion of Executive’s target bonus or minimum
guaranteed bonus (pursuant to Section 3(b) hereof) during the Termination Year
or the Expiration Year, as applicable, to the extent targets (with regard only
to non-guaranteed bonuses) thereunder are achieved for such year, after such
termination or expiration, pro rated based on the number of days of the
Termination Year or the Expiration Year, as applicable, prior to the date of
termination or the Expiration Date, as applicable, which payment shall be made
when the bonus payments for such Termination Year or the Expiration Year, as
applicable, are otherwise due; (4) severance pay in the full amount of Base
Salary at the time of termination or expiration from the date of termination or
the Expiration Date, as applicable, through the period ending on the first
anniversary of the date of termination or the Expiration Date, as applicable and
(5) full continuation of Executive’s hospital, health, disability, medical and
life insurance benefits during the one year severance period (to the extent any
of those benefits cannot be provided by Company during the one year severance
period, the Company will provide Executive with a sum of money calculated to
permit Executive to obtain the same benefits individually, grossed up for tax
purposes so that Executive remains whole).


(ii)           for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.


(c)           Executive agrees that:  (i) Executive shall be entitled to the
payments and services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and
4(b)(i)(5), if any, if and only if Executive has executed and delivered the
Release attached as Exhibit A and seven (7) days have elapsed since such
execution without any revocation thereof by Executive and Executive has not
breached as of the date of termination of the Employment Period the provisions
of Sections 5, 6 and 7 hereof and does not breach such sections or such
covenants at any time during the period for which such payments or services are
to be made; and (ii) the Company’s obligation to make such payments and services
will terminate upon the occurrence of any such breach during such period.


(d)           Except as stated above, any payments pursuant to Section 4(b)
shall be paid by the Company in regular installments in accordance with the
Company’s general payroll practices, and following such payments the Company
shall have no further obligation to Executive pursuant to this Section 4 except
as provided by law.  All amounts payable to Executive as compensation hereunder
shall be subject to all customary withholding, payroll and other taxes.  The
Company shall be entitled to deduct or withhold from any amounts payable to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes imposed with respect to Executive’s compensation or other
payments or Executive’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity).

7

--------------------------------------------------------------------------------



(e)           Executive hereby agrees that except as expressly provided herein,
no severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.


(f)           Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights pursuant to Sections  3(c), 3(d), 3(e), 3(f),3(h), 3(i),
3(j), and 3(l) shall cease upon the termination of the Employment Period.


(g)           Notwithstanding anything herein to the contrary, if, at the time
any payment is payable to Executive pursuant to the provisions of Section
4(b)(i) above as a result of Executive’s “separation from service” (within the
meaning of Section 409A of the Internal revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder, the Company or any company
in the affiliate group in which the Company’s financial statements are
consolidated in accordance with generally accepted accounting principles has a
class of equity securities traded on an established domestic or foreign
securities market or otherwise including, without limitation, trading on an
American exchange only as American Depositary receipts (“ADR’S”) and Executive
is designated a “specified person” (as such term is defined in Section 409A of
the Code and the regulations promulgated thereunder) on a list prepared by the
Company periodically pursuant to Section 409A of the Code and the regulations
promulgated thereunder, then during the six month period from and after the date
of Executive’s “separation from service” the amount payable to Executive
pursuant to the provisions of Section 4(b)(i) of the Employment Agreement shall
not exceed the lesser of (x) two times Executive’s annual base compensation or
(y) two times the amount determined pursuant to Section 401(a)(17) of the Code,
and any excess amount which accrues to Executive during such period shall be
withheld during such period and paid to Executive in a lump sum upon the
expiration of six months after the date of “separation from service” (or , if
earlier than the end of such six month period, upon Executive’s death).  Any
further amounts payable to Executive pursuant to Section 4(b) (i) thereafter
accruing shall be paid on their scheduled payment dates.




5.             Confidential Information.


(a)           Executive acknowledges and agrees that the information,
observations and data (including trade secrets) obtained by Executive while
employed by the Company and its Subsidiaries concerning the business or affairs
of the Company and its Subsidiaries are the confidential information
(“Confidential Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (i) related to any
past, current or potential business of the Company or any of its Subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (ii) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Executive’s acts or
omissions) including all (A) Work Product (as defined below); (B) information
concerning development, acquisition or investment opportunities in or reasonably
related to the business or industry of the Company or any of its Subsidiaries of
which Executive is aware or becomes aware during the term of his employment; (C)
information identifying or otherwise concerning any current, former or
prospective suppliers, distributors, contractors, agents or customers of the
Company or any of its Subsidiaries; (D) development, transition, integration and
transformation plans, methodologies, processes and methods of doing business;
(E) strategic, marketing, promotional and financial information (including all
financial statements), business and expansion plans, including plans and
information regarding planned, projected and/or potential sales, pricing,
discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Executive should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; (J) all information or
materials similar or related to any of the foregoing, in whatever form or
medium, whether now existing or arising hereafter (and regardless of whether
merely stored in the mind of Executive or employees or consultants of the
Company or any of its Subsidiaries, or embodied in a tangible form or medium);
and (K) all tangible embodiments of any of the foregoing.

8

--------------------------------------------------------------------------------



(b)           Therefore, Executive agrees that, except as required by law or
court order, including, without limitation, depositions, interrogatories, court
testimony, and the like (and in such case provided that Executive must give the
Company and/or its Subsidiaries, as applicable, prompt written notice of any
such legal requirement, disclose no more information than is so required and
seek, at the Company’s sole cost and expense, confidential treatment where
available and cooperate fully with all efforts by the Company and/or its
Subsidiaries to obtain a protective order or similar confidentiality treatment
for such information), Executive shall not disclose to any unauthorized person
or entity or use for Executive’s own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the Confidential Information becomes generally known to and available for use by
the public other than as a direct or indirect result of Executive’s acts or
omissions.  Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in his possession or control, Executive shall deliver
such materials to the Company immediately upon such notice or discovery.

9

--------------------------------------------------------------------------------



6.             Intellectual Property, Inventions and Patents.  Executive
acknowledges and agrees that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, specifications, designs,
analyses, drawings, reports, patents and patent applications, processes,
programs, systems, software, firmware, materials, plans, sketches, models,
know-how, devices, developments, data, databases, technology, trade secrets,
works of authorship, copyrightable works and mask works (whether or not
including any confidential information) and all registrations or applications
related thereto, all other intellectual property or proprietary information and
all similar or related information (whether or not patentable or copyrightable
and whether or not reduced to tangible form or practice) which relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services and which are
conceived, developed or made by Executive (whether alone or jointly with others)
while employed by the Company or its predecessors and its Subsidiaries (“Work
Product”) shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. §101 et seq., as amended) and owned exclusively by
the Company.  To the extent that any Work Product is not deemed to be “work made
for hire” under applicable law, and all right, title and interest in and to such
Work Product have not automatically vested in the Company, Executive hereby (A)
irrevocably assigns, transfers and conveys, and shall assign transfer and
convey, to the full extent permitted by applicable law, all right, title and
interest in and to the Work Product on a worldwide basis to the Company (or such
other person or entity as the Company shall designate), without further
consideration, and (B) waives all moral rights in or to all Work Product, and to
the extent such rights may not be waived, agrees not to assert such rights
against the Company or its respective licensees, successors or
assigns.  Executive shall, at the Company’s expense, execute all documents and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish, confirm, evidence, effectuate, maintain,
protect, enforce, perfect, record, patent or register any of the Company’s
rights hereunder (including, without limitation, assignments, consents, powers
of attorney and other instruments).


7.             Non-Compete, Non-Solicitation.


(a)           In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during his or her employment with the Company
and for a period of one year thereafter (the “Non-Compete Period”; provided,
that if Executive’s employment is terminated by the Company with Cause, the
Non-Compete Period shall terminate on the date of such termination), Executive
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
Subsidiaries operates or plan to operate.  Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.  For
purposes of this paragraph, “Competing Business” means each of the following
entities, together with their respective subsidiaries and affiliates:  TJ Maxx,
Marshalls, Ross Stores, Stein Mart, Century 21, Forman Mills, Schottenstein
Stores and Daffy Dan’s.

10

--------------------------------------------------------------------------------



(b)           During the Non-Compete Period, Executive shall not, directly or
indirectly, and shall ensure that any person or entity controlled by Executive
does not, (i) induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof, (ii) hire, directly or through another person, any person
(whether or not solicited) who was an executive of the Company or any Subsidiary
at any time within the one year period before Executive’s termination from
employment, (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, engage in or assist
any person or entity in engaging in any Competing Business or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (Executive understands that
any person or entity that Executive contacted during the one year period prior
to the date of Executive’s termination of employment for the purpose of
soliciting sales from such person or entity shall be regarded as a “potential
customer” of the Company and its Subsidiaries as to whom the Company has a
protectible proprietary interest) or (iv) make or solicit or encourage others to
make or solicit directly or indirectly any defamatory statement or communication
about the Company or any of its Subsidiaries or any of their respective
businesses, products, services or activities (it being understood that such
restriction shall not prohibit truthful testimony compelled by valid legal
process).


8.             Enforcement.


(a)           Executive acknowledges and agrees that the Company entered into
this Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein.  Executive acknowledges and agrees that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.


(b)           Notwithstanding any provision to the contrary herein, the Company
or its Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6
and 7 in any court of competent jurisdiction (each a “Court”).


(c)           Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  More
specifically, if any Court determines that any of the covenants set forth in
Sections 5, 6 and 7 are overbroad or unreasonable under applicable law in
duration, geographical area or scope, the parties to this Agreement specifically
agree and authorize such Court to rewrite this Agreement to reflect the maximum
duration, geographical area and/or scope permitted under applicable law.

11

--------------------------------------------------------------------------------



(d)           Because Executive’s services are unique and because Executive has
intimate knowledge of and access to Confidential Information and Work Product,
the parties hereto agree that money damages would not be an adequate remedy for
any breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6
and 7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages.  The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.


9.             Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) except as is
alleged or claimed by Williams Sonoma in a letter from Williams Sonoma dated
October 16, 2007 (a copy of which has been provided to the Company), Executive
is not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE
HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS
EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN AND THEREIN.


10.           Survival.  The provisions of Section 3(g) and 3(k) and Sections 4
through 20, inclusive, shall survive and continue in full force in accordance
with their terms notwithstanding the termination of the Employment Period.


11.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service with confirmation of delivery, sent by facsimile (with evidence
of transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

12

--------------------------------------------------------------------------------



To Executive:


Charles Guardiola
_____________________
_______________________




To the Company:


Burlington Coat Factory Warehouse Corporation
1830 Route 130
Burlington, New Jersey 08016
Attention: General Counsel
Facsimile No.:  (609) 239-9675


with copies (which shall not constitute notice) to:


Bain Capital Partners, LLC
111 Huntington Avenue
Boston, Massachusetts 02199
Attention: Jordan Hitch
Facsimile No.: (617) 516-2010


Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attention:           Josh Korff, Esq.
Facsimile No.:  (212) 446-6460


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.


12.           Complete Agreement.  This Agreement and those other documents
expressly referred to herein embody the complete agreement and understanding
among the parties hereto and supersede and preempt any prior understandings,
agreements or representations by or among the parties hereto, written or oral,
which may have related to the subject matter hereof in any way.


13.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


14.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns; provided, that the services provided
by Executive under this Agreement are of a personal nature and rights and
obligations of Executive under this Agreement shall not be assignable.

13

--------------------------------------------------------------------------------



15.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.  In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Agreement,
even though under that jurisdiction’s choice of law or conflict of law analysis,
the substantive law of some other jurisdiction would ordinarily apply.


16.           Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY
AND STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


17.           Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.


18.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

14

--------------------------------------------------------------------------------



19.           Key Man Life Insurance.  The Company may apply for and obtain and
maintain a key man life insurance policy in the name of Executive together with
other executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company.  Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.


20.           Executive’s Cooperation.  During the Employment Period and
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation or administrative, regulatory or judicial proceeding
as reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a sum of One Thousand Five Hundred Dollars ($1,500.00) per day for
Executive’s time spent, such payment to be made within thirty (30) days after
the date incurred.


*   *   *   *   *

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
                   
By:
/s/: Mark Nesci
     
Name: Mark Nesci
     
Title:   Chief Executive Officer
                   
/s/: Charles Guardiola
   
EXECUTIVE: Charles Guardiola
 


--------------------------------------------------------------------------------



Exhibit A


GENERAL RELEASE


I, [__________], in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Employment Agreement, dated as of November __, 2007 (the “Agreement”) and
this General Release (the “General Release”), do hereby release and forever
discharge as of the date hereof the Company, its subsidiaries and affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.


1.
I understand that any payments paid to me under Sections 4(b)(i)(3), 4(b)(i)(4)
and 4(b)(i)(5) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release or Sections 5, 6 or 7 of the
Agreement.  Such payments will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all salary, wages and bonuses that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.



2.
Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).


A-1

--------------------------------------------------------------------------------



3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.



4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my engagement and employment by, and separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).



5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Agreement.  I further agree that in the event I should bring a Claim
seeking damages against the Company or any other Released Party, or in the event
I should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.



6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



7.
I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement if I challenge
the validity of this General Release.  I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will
return all severance payments received by me pursuant to Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement.



8.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other advisor I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.


2

--------------------------------------------------------------------------------



9.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.



10.
I agree that, as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of my breach or actions in violation of the Agreement or this General
Release.



11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof or any other rights or claims I may have against
the Company or any Released Party arising after the date hereof.



12.
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



13.
As set forth in Section 10 of the Agreement, Section 3(g) and 3(k) and Sections
4 through 20 of the Agreement, inclusive, survived the termination of my
employment and are incorporated herein and made part hereof.



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


 
(i)
I HAVE READ IT CAREFULLY;



 
(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;



 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


3

--------------------------------------------------------------------------------



 
(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



 
(v)
I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __,
_____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;



 
(vi)
ANY CHANGES TO THE AGREEMENT SINCE [_______, 2007] EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.



 
(vii)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;



(viii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



 
(ix)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.


 
DATE:  
     



 
4

--------------------------------------------------------------------------------
